           Case 1:20-cv-07032-LGS Document 28 Filed 10/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARELIS ARAUJO, et al.

                            Plaintiffs,
                                                                20 Civ. 7032 (LGS)
                    -against-
                                                                      ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                            Defendant.

LORNA G. SCHOFIELD, United States District Judge:

         WHEREAS, the Opinion and Order, dated September 24, 2020, granted in part and

denied in part Plaintiffs’ motion for a temporary restraining order and preliminary injunction

(Dkt. No. 23).

         WHEREAS, Plaintiffs and Defendant have cross-moved for reconsideration of that

Opinion and Order (Dkt. Nos. 24, 26). It is hereby

         ORDERED that by October 22, 2020, Plaintiffs and Defendant shall file any

oppositions to the motions for reconsideration per the Individual Rules. No replies shall be filed.

Dated:    October 9, 2020
          New York, New York
